Opinion issued October 25, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00524-CV
____________

BAYLOR COLLEGE OF MEDICINE, MEMORIAL HERMAN
HEALTHCARE SYSTEM A/K/A MEMORIAL HERMANN HOSPITAL
SYSTEM D/B/A MEMORIAL HERMANN HOSPITAL, CHARLES
REITMAN, M.D.; AARON EUBANKS, M.D.; FRANCIS WELSH, M.D.;
ANDREW EBERT, M.D.; AND KEVIN J. COUPE, M.D., Appellants

V.

MELODEE REESE, INDIVIDUALLY AND AS THE REPRESENTATIVE
OF THE ESTATE OF JAMES REESE AND JEREMY REESE, RACHEL
REESE AND ALICIA REESE, INDIVIDUALLY, Appellees




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-75889




MEMORANDUM OPINION
          Appellants, Baylor College of Medicine, Charles Reitman, M.D.; Aaron
Eubanks, M.D.; Francis Welsh, M.D., and Andrew Elbert, M.D. have filed an
unopposed motion to dismiss their appeal.  No opinion has issued.  Accordingly, the
motion is granted.
          By interlocutory orders dated August 16, 2007, we have granted the motions
to dismiss of appellants, Kevin J. Coupe, M.D. and Memorial Hermann Healthcare
System a/k/a Memorial Hermann Hospital System d/b/a Memorial Hermann Hospital.
          Accordingly, the appeal is dismissed in its entirety.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.